Citation Nr: 0213155	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1997 for the grant of service connection and compensation 
for prostate cancer post radical prostatectomy.

2.  Entitlement to service connection for a disorder 
manifested by high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1967 to February 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from April 1999 
and August 1999 rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
April 1999 rating decision granted service connection for 
prostate cancer with radical prostatectomy, effective from 
September 29, 1997.  The August 1999 rating decision denied 
service connection for high cholesterol.


REMAND

The veteran requested a hearing before a decision review 
officer in May 1999.  The veteran was notified that a hearing 
was scheduled for May 2000, and the May 2000 statement of the 
case indicates that "hearing testimony 5-1-00" was 
considered.  The reasons and bases state that the veteran 
"did appear at a local hearing...."  However, there is no 
transcript of such hearing in the claims file.  The veteran 
requested another hearing at the RO in July 2001.  He was 
notified that a hearing was scheduled for October 2001; a 
copy of the notice in the file bears the handwritten notation 
"No Show 10-17-01."  However, a November 2001 supplemental 
statement of the case states that "hearing testimony" was 
considered, and the reasons and bases again indicate that the 
"veteran did appear at a hearing...10-17-01."  A transcript 
of such hearing is not in the claims file.

Moreover, the record indicates that although the veteran 
submitted a timely notice of disagreement in May 2000 and a 
statement of the case was issued with respect to his claim of 
service connection for high cholesterol in May 2000, he does 
not appear to have perfected his appeal on that issue with 
the timely filing of a substantive appeal.  He did not file a 
completed VA Form 9, or submit the equivalent information in 
writing, within the one year period from the date he was 
notified of the adverse decision or within 60 days of the 
notification of the statement of the case.  There is also no 
indication that the veteran or his representative requested 
an extension of time for filing a substantive appeal.

Based on the foregoing, the claim must be REMANDED for the 
following actions:

1)  The RO should associate with the 
claims file transcripts of the veteran's 
reported RO/DRO personal hearings in May 
2000 and October 2001.  If those 
transcripts cannot be located/or are 
lost, the veteran must be afforded the 
opportunity for another personal hearing 
before a hearing officer/DRO at the RO if 
he so desires.

2)  The RO should notify the veteran that 
he failed to submit a timely substantive 
appeal with regard to his claim of 
service connection for high cholesterol.  
He and his representative should be 
provided with copies of the applicable 
laws, and he must be afforded the 
opportunity to present argument as to why 
this appeal should not be dismissed for 
lack of a timely substantive appeal.

When the action ordered above is completed, the RO should 
issue an appropriate supplemental statement of the case (as 
indicated), and the case should be returned to the Board, if 
in order, for further appellate review.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



